Citation Nr: 1516092	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  12-34 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right ankle sprains, status post right ankle surgery with residual instability and degenerative joint disease.

2.  Entitlement to service connection for a reaction to the anthrax vaccine.

3.  Entitlement to service connection for a dental disorder, claimed as a broken crown.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for a heart condition, claimed as bradycardia.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1983 to February 1984, from November 1984 to March 1985, from April 2001 to May 2001, and from January 2004 to April 2005, with additional service in the Army National Guard of Utah.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for a right ankle disorder, status post right ankle surgery, assigning a noncompensable (0 percent) rating effective July 19, 2010, but denied the claims of service connection for sleep apnea, a broken crown, a left knee condition, bradycardia, back pain, and a reaction to the anthrax vaccine.  

Subsequently, in a July 2013 rating decision, the RO granted an increased initial rating of 10 percent for the Veteran's right ankle disorder, effective July 19, 2010.  

Review of the Virtual VA and VBMS paperless claims processing systems reveals additional records pertinent to the present appeal.


As concerning his claim for service connection for a dental disorder, the Board notes that a claim for service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  The June 2013 supplemental statement of the case (SSOC) reflects that, while the RO has adjudicated the claim for service connection for a dental condition, the associated claim for service connection for a dental disorder for purposes of VA outpatient dental treatment was "forwarded to the Dental Clinic Eligibility Section at the VA Medical Center, Salt Lake City" for a determination as to eligibility for outpatient dental treatment.  However, it does not appear than action has, as yet, been taken as concerning this claim.  Accordingly, the claim for service connection for a dental disorder, for purposes of VA outpatient dental treatment, is referred to the AOJ for additional referral to the appropriate VAMC.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to service connection for sleep apnea, a heart disorder, a left knee disorder, and a back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2013 communication, the Veteran withdrew his appeal for an increased rating for his right ankle disorder.

2.  The Veteran does not have current residuals of a reaction to the anthrax vaccine.

3.  The Veteran does not have a dental disability manifested by loss of substance of body of the maxilla or mandible, or of the surrounding soft tissue.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for an increased initial rating for the service-connected right ankle disorder have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for service connection for residuals of a reaction to the anthrax vaccine have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

3.  The criteria for service connection for dental problems for VA compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1131, 1712, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150, 17.161 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Initial Rating for Right Ankle Disorder

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).

As indicated above, in the July 2013 rating decision, the RO granted an increased initial rating of 10 percent for the Veteran's right ankle disorder, effective July 19, 2010.  In August 2013, the Veteran submitted an Appeal Status Election Form indicating that he was satisfied with the 10 percent rating assigned.  See also January 2015 Informal Hearing Presentation (reiterating that the 10 percent rating assigned in the July 2013 rating decision satisfied the appeal as to that issue).  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review the claim, and it must be dismissed.  See 38 U.S.C.A. § 7105(d).

II.  Service Connection

A. Procedural Duties

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  See also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

VA has met its duty to notify by providing the Veteran with an August 2010 letter that gave notice to the Veteran regarding what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  After issuance of this letter and the opportunity for the Veteran to respond, the claim was initially adjudicated in a March 2011 rating decision, and readjudicated in the November 2012 Statement of the case (SOC) and the July 2013 supplemental statement of the case (SSOC).  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007).

Concerning the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records identified by him have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  


The Veteran has not been provided with a VA examination addressing the etiology of his claimed reaction to the anthrax vaccine or his claimed dental disorder.  However, as discussed below, the record does not contain evidence indicating that he currently suffers from any residual effects of an allergic reaction to the anthrax vaccine, or that he has at any point during the pendency of this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i)(A).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007).  There is similarly no evidence of a current dental disability.  Id.  Essentially, there is not a prima facie case presented for recovery, and therefore, there is no attendant basis upon which to request a VA examination for either his claimed anthrax reaction or broken crown.  Thus, remand for a VA examination and opinion is not required.  Therefore, VA's duty to assist with respect to obtaining relevant records and examinations has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In light of the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the processing of his claims, and there is no prejudicial error with regards to VA's duties to notify and assist.  See Sanders, 556 U.S. at 407, 410; Arneson, 24 Vet. App. at 389; Vogan, 24 Vet. App. at 163.

B.  Analysis

Under VA law, service connection may be granted for any current disability that is the result of a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

(i) Residuals of a Reaction to the Anthrax Vaccine

In his July 2010 Claim, the Veteran claimed entitlement to service connection for an "Anthrax Reaction."  He stated that "Anthrax shots were mandatory" and reported that he experienced allergic reactions to the vaccine on two separate occasions, mild the first time and more severe the second.  See July 2010 VA Form 21-526, Veteran's Application for Compensation and/or Pension.

Treatment records from Intermountain Health Care reflect that, in November 2003, the Veteran had a reaction to the anthrax shot including red and swollen injection site, and that he had a similar but smaller reaction to his previous anthrax shot four months prior.  See November 2003 Intermountain Health Care Treatment Note.  See also December 2003 Initial Medical Review Certificate (noting that the Veteran had "allergic reaction to Anthrax immunizations on 2 separate occasions").

Despite this evidence of allergic responses to the to the Anthrax vaccinations occurring in 2003, there is no additional medical evidence reflecting any sustained residuals of those adverse reactions.  Moreover, there is no medical comment in any of the evidence dated during the appellate period that could be construed to suggest a present disability associated with the 2003 anthrax vaccinations.  Importantly, the Veteran himself has not provided any additional information concerning any current symptoms or chronic residual condition that he believes stemmed from the anthrax vaccination.  See July 2010 VA Form 21-526, Veteran's Application for Compensation and/or Pension (claiming service connection for his allergic reactions to the anthrax vaccine).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Although the Veteran was noted to have an allergic reaction to his anthrax vaccination, there is no competent medical evidence of a current residual disability for which service connection is available.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury); Gilpin, 155 F.3d 1353.  See also Chelte v. Brown, 10 Vet. App. 268 (1997).  (A "current disability" means a disability shown by competent medical evidence to exist.). 

In the absence of proof of a present disability, there can be no valid claim.  Rabideau, 2 Vet. App. at 143.  Here, because there is no medical or lay evidence of any current residual condition attributable to his allergic reactions to the Anthrax vaccine, service connection is not warranted.  

(ii)  Dental Disorder

The dental conditions for which service-connected compensation benefits are available are set under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Disability compensation and VA outpatient dental treatment may be provided only for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation. 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161. 

Dental disabilities that may be awarded compensable disability ratings include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916. 


Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  As noted above, the matter of eligibility for VA dental treatment has been referred to the AOJ for appropriate consideration and is not the subject of the Board's review.  Rather, the Board will address only whether the Veteran is entitled to service connection for VA compensation purposes.

Here, the Veteran asserts entitlement to service-connected compensation for a "broken crown."  Specifically, he asserts that he "broke [his] crown while eating while on active duty in Afghanistan."  His service treatment records contain a September 2004 notation of a "composite lost" in the # 2 tooth while at Bagram Air Force Base, Afghanistan, and further reflect that a sealer was applied at that time.  Although he underwent dental treatment on a number of prior occasions during his service, there is no further record of any additional treatment or complaint concerning his teeth.  See, e.g., February 2002 Initial Medical Review Certificate (reflecting that the Veteran "had a root canal and three fillings redone"); December 2002 Initial Medical Review Certificate (reporting a "tooth ache"); December 2003 Initial Medical Review Certificate (reporting dental issues including a "chipped tooth" and a "root canal and crown not completed"); December 2003 Dental Health Record (reflecting that the Veteran underwent temporary Non-Surgical Root Canal Treatment (NSRTC) on tooth # 4); December 2003 Statement of Service Rendered from S.H.D., D.D.S. (reflecting that the Veteran had a porcelain crown fused to tooth # 4 and that it was to be permanently seated later that month); January 2004 Health Questionnaire for Dental Treatment (reporting "root canals, #4 a month ago" and "surgery left bottom side [of] mouth").  


There is thus no medical evidence of record, either prior to or during the pendency of the current claim, indicating that the Veteran has been diagnosed or treated for any of the conditions listed above for which service-connected compensation is warranted, including missing teeth due to the loss of substance of the body of the maxilla or mandible, and/or of the soft tissue surrounding that region.  Significantly, the Veteran has not alleged that he currently suffers from a dental disability, or that the "broken crown" during active service resulted in any residual dental disability.  See Degmetich, 104 F. 3d 1328.  There is thus no evidence, medical or otherwise, that the Veteran has any current dental disorder for which compensation is payable.  See 38 C.F.R. § 4.150.  Without a current qualifying disability present, the Board need not inquire further into whether, at least for compensation purposes, the claimed condition had its onset during or is etiologically related to military service.  

Considering this evidence in light of the regulations discussed above, the Board finds that the Veteran does not have a compensable dental disorder.. Under these circumstances, the Board must deny the claim for service connection for a dental disorder, for compensation purposes.

Accordingly, the Board finds that the criteria for service connection for a dental disorder, for compensation purposes are not met and the Veteran's claim must be denied.  See 38 U.S.C.A. 5107(b); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).


ORDER

The appeal as to the claim of entitlement to an increased initial rating in excess of 10 percent for the right ankle disorder is dismissed.

Service connection for residuals of a reaction to the Anthrax vaccine is denied.

Service connection for a dental disorder for purposes of compensation is denied.


REMAND

Unfortunately, a remand with regard to the remaining claims for service connection for sleep apnea, bradycardia, a left knee disorder, and a back disorder is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure a complete record upon which to make an informed decision so that the claims are afforded every possible consideration.

The Veteran states that a number of his claimed disabilities relate to his service in the Army National Guard of Utah.  In this regard, Reserve and National Guard service generally means active duty for training (ACDUTRA) and/or inactive duty for training (INACDUTRA).  ACDUTRA is full-time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

National Guard duty is distinguishable from other Reserve service, however, in that a member of the National Guard may be called to duty by the governor of their state. "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [and a]t all other times . . . serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.


Because the Veteran's claim is at least partially predicated on the notion that his conditions are related to his Utah Army National Guard service, and it is important to emphasize that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110 and 1131.  Thus, to establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for purposes of other periods of service does not obviate the need for him to establish that he also is a "Veteran" for purposes of the period of ACDUTRA if his claim for VA benefits is premised on the period of ACDUTRA.  Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998).

Similarly, in order for him to achieve "Veteran" status and be eligible for service connection for disability claimed during his INACDUTRA service, the record must establish that he was disabled from an injury, though not a disease, incurred or aggravated during this INACDUTRA service.  See Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Consequently, it is critically necessary to determine the exact circumstances surrounding and dates of his service in the National Guard, including exactly when he was on ACDUTRA and INACDUTRA.  Here, however, there has been no verification of ACDUTRA and INACDUTRA.  This verification is particularly important given the length of his National Guard service and in light of his assertions in his July 2010 claim that his current low back and left knee disorders initially manifested during periods of training with the Army Reserves.  See February 2011 NGB Form 22, National Guard Bureau Report of Separation and Record of Service (reflecting 28 years and 11 days of service in the Army National Guard of Utah).  Additionally, the medical evidence of record dated during his 28 years of National Guard service (so between February 1983 and February 2011) reflects diagnoses of or treatment relating to his claimed disabilities, including specifically left knee problems, back symptoms, sleep apnea, and bradycardia.  However, because his periods of ACDUTRA and INACDUTRA have not been verified, there is not sufficient information of record to determine whether any claimed disability resulted from a disease or injury incurred or aggravated while performing ACDUTRA or from an injury incurred or aggravated while performing INACDUTRA.  See 38 U.S.C.A. § 101(2), (24); 106; 38 C.F.R. § 3.6(a).  Therefore, verification of all periods of ACDUTRA and/or INACDUTRA should be accomplished on remand. 

As concerning his claims of entitlement to service connection for sleep apnea, a heart condition including bradycardia, and back pain, the Board notes that no VA examination has yet been provided for these claimed disorders.  Given that the Veteran has competently reported his current symptomatology and the onset of his claimed disorders, and considering treatment records documenting diagnoses of and treatment for sleep apnea, bradycardia, and back complaints, the Board finds that VA examinations are necessary to assist in determining the nature and etiology of the Veteran's claimed conditions.  See, e.g., December 2008 Sleep Study (diagnosing severe obstructive sleep apnea and prescribing a CPAP machine); December 1984 Chronological Record of Medical Care (noting that the Veteran was referred after he tried to donate blood and was found to have "a heart rate that was too slow and skipping heart beats" and reflecting an assessment of Bradycardia following an ECG); February 2010 ECG Report (reflecting "possible ectopic atrial bradycardia"); June 2006 Jordan Valley Hospital Emergency Department Discharge Form (reflecting a diagnosis of lumbosacral strain); June 2006 Individual Sick Slip (noting that the Veteran "came in w[ith] back injury in the field on [June 11, 2006]"); March 2010 Permanent Physical Profile (reflecting that the Veteran has chronic low back pain).  See also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (holding that an examination is required when (1) there is evidence of a current disability, (2) evidence of an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With regard to the Veteran's claim of entitlement to service connection for a left knee disorder, the Veteran was provided with a VA examination for an etiological opinion concerning this in March 2011.  In finding that the Veteran did not suffer from a knee disorder, the examiner opined that "[t]he VA did not accept the diagnosis of pain and therefore there is no pathology to render a specific diagnosis acceptable for the VA."  While it is true that a symptom, such as pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted, see Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001), that does not suggest that a medical professional is precluded from rendering a diagnosis based, even solely, on a symptom such as pain.  Accordingly, given the documentation of record reflecting the Veteran's long history of left knee problems, the Board finds that reexamination is warranted for an adequate opinion to determine the nature and etiology of the claimed left knee disorder.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

Finally, any additional outstanding VA treatment records, and any private treatment records that the Veteran identifies, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the provider name, address, and approximate date of treatment for any additional treatment records that he would like VA to obtain. 

Obtain all records adequately identified by the Veteran, and for which the Veteran has signed the appropriate releases, and associate them with the claims folder.


2.  Obtain and associate with the claims folder any outstanding VA treatment records.   

3.  Undertake appropriate action to attempt to verify all of the Veteran's periods of ACDUTRA and INACDUTRA with the Utah Army National Guard.

4.  Following completion of the above, issue a memorandum for inclusion in the claims file detailing each period of verified active military service, whether on active duty, ACDUTRA, or INACDUTRA.

5.  Thereafter, upon receipt of all additional records, and any additional notification and/or development deemed warranted, schedule an appropriate VA compensation examination(s) to assist in determining the nature and etiology of the Veteran's claimed back and knee disorders.  The entire claims file and a copy of this REMAND must be made available to the examiner(s) prior to the examination(s).  The examiner(s) must note in the examination report that the evidence in the claims file has been reviewed.  The examiner(s) should elicit a full history from the Veteran.  The examination(s) should include any necessary diagnostic testing or evaluation, i.e. X-ray and/or MRI studies.   

After reviewing the file and examining the Veteran, the examiner(s) should diagnose and describe all current disorders of the back and left knee found to be present.


As to each identified back disorder, the examiner(s) must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the any current condition affecting his back had its clinical onset during a qualifying period of active military service (whether on active duty, ACDUTRA or INACDUTRA) or is in any way related or attributable to any in-service disease, event, or injury

In rendering these opinions, the examiner(s) must consider and address, where necessary, the following:

*  April 2003 Physical Profile (limiting the Veteran's lifting, bending over, and running following his report of experiencing low back pain)

*  April 2003 Initial Medical Review Certificate (noting that the Veteran "injured his back in a weight lifting class at Weber State University")

*  June 2006 Individual Sick Slip noting that the Veteran "came in w[ith] back injury in the field on [June 11, 2006]"

*  June 2006 Jordan Valley Hospital Emergency Department Discharge Form reflecting a diagnosis of lumbosacral strain

*  The March 2010 Permanent Physical Profile, reflecting that the Veteran has chronic low back pain.

As to each identified left knee disorder, the examiner(s) must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the any current condition affecting his left knee had its clinical onset during a qualifying period of active military service (whether on active duty, ACDUTRA or INACDUTRA) or is in any way related or attributable to any in-service disease, event, or injury.

In rendering these opinions, the examiner(s) must consider and address, where necessary, the following:

*  The February 1983 Report of Medical History, noting that the Veteran had "torn tendon[s and/]or muscles in knee [at] age 21";

*  The May 2001 Statement of Medical Examination and Duty Status, reflecting that the Veteran reported left knee pain following an injury during company PT while on a period of ACDUTRA;

*  The May 2001 Chronological Record of Medical Care, reflecting a diagnosis of left knee tendonitis;


*  The September 2001 Knee Examination Report, noting the possibility of a left knee meniscal tear;

*  The October 2001 Sworn Statement, attesting to the injury to the left knee;

*  The November 2001 Line of Duty Determination, reflecting that left knee pain was incurred in the line of duty;

*  The December 2001 Letter from G.R.Z., M.D., noting that the Veteran injured his left knee during physical training while on ACDUTRA and finding "the possibility of a meniscal tear of the left knee";

*  The January 2002 Physical Profile, noting that the Veteran suffered from a meniscal tear and limiting his activity;

*  The February 2002 Note from G.R.Z., M.D., stating that the Veteran has been undergoing treatment for a left knee meniscal tear since December 2001;


*  The January 2002 Jordan Valley Medical Center MRI Report, noting a small joint effusion but an otherwise unremarkable left knee MRI.

The examiner(s) must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

6.  Schedule an appropriate VA compensation examination to assist in determining the nature and etiology of the Veteran's claimed heart disorder.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examiner should elicit a full history from the Veteran.  The examination should include any necessary diagnostic testing or evaluation. 

After reviewing the file and examining the Veteran, the examiner should diagnose and describe all current disorders of the heart found to be present.


As to each identified heart condition, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the any current condition affecting his heart had its clinical onset during a qualifying period of active military service (whether on active duty, ACDUTRA or INACDUTRA) or is in any way related or attributable to any in-service disease, event, or injury.

In rendering these opinions, the examiner must consider and address, where necessary, the following:

*  The December 1984 Chronological Record of Medical Care noting that the Veteran was referred after he tried to donate blood and was found to have "a heart rate that was too slow and skipping heart beats" and reflecting an assessment of Bradycardia following an Electrocardiogram (ECG);

*  The April 2008 ECG Report, noting a "minor inferior repolarization disturbance, consider ischemia, LV Overload or aspecific change";

*  The September 2009 ECG Report, reflecting sinus bradycardia with sinus arrhythmia;

*  The February 2010 ECG Report, reflecting "possible ectopic atrial bradycardia."

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

7.  Schedule the Veteran for an appropriate VA examination to determine the etiology of his diagnosed sleep apnea.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examiner should elicit a full history from the Veteran.  The examination should include any necessary diagnostic testing or evaluation. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea had its clinical onset during a qualifying period of active military service (whether on active duty, ACDUTRA or INACDUTRA) or is in any way related or attributable to any in-service disease, event, or injury.  

In rendering these opinions, the examiner must consider and address, where necessary, the following:

*  The March 2010 Permanent Physical Profile, reflecting that the Veteran has sleep apnea for which he uses a CPAP machine;

*  The December 2008 Sleep Study, diagnosing severe obstructive sleep apnea and prescribing a CPAP machine

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

8.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

9.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative, if any, a supplemental statement of the case (SSOC) and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


